department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action lf you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter about your federal_income_tax status and responsibilities please contact irs customer service at if you have any questions letter cg catalog number or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number vil legend b state c date d area e cities f river g area h dollar amount dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues do you qualify for exemption under sec_501 of the code no for the reasons described below facts you are a b nonprofit corporation incorporated on c your restated articles of letter cg catalog number 47628k incorporation provide that you are a non-profit corporation or guild for artistic or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual or member a club for pleasure recreation and other nonprofit purposes substantially_all of the activities of which are for such purposes and no part of net_earnings of which inures to the benefit of any private shareholder or member pursuant to the requirements of u s c sec_501 you describe yourself as the longest continuous craft guild west of the f providing a creative outlet for people living in the g area your members work year round to create unique and interesting crafts for sale at your bi-annual craft show and sale you state your primary purpose to be the promotion of your membership you are operated on a membership basis with your governing board being elected from your membership you have four classes of members general associate life and honorary members are required to stay current on dues as you have indicated in your newsletters to members those who do not pay current dues could lose voting rights may not be able to show at the annual shows and may not be included in the directory given out at the shows this directory is a roster on paper and via your web site that includes each member's name and contact business name and respective medium painting sewing woodcrafts etc the member roster is presented at each annual show in addition to this benefit members may also pay an extra fee to have their businesses linked directly through the online roster available on your web site enabling visitors to click through to their business web site through yours you listed the following activities with the approximate percentage of the organization's time listed next to the activity shows and meetings - you conduct monthly membership meetings which include a business meeting training sessions for upcoming shows and speakers of interest the meetings also offer a venue for the sharing of idea and materials education refreshments and fellowship with other members you conduct two annual craft shows in which your members display and sell their crafts all sales are processed through you with each member receiving their portion of sales proceeds after the event minus a commission to cover operating costs admission to the events is free and the events are open to the public letter cg catalog number 47628k you rent the building pay for advertising through flyers and radio secure insurance provide necessary materials_and_supplies and pay any applicable taxes in return members work necessary positions during the shows to ensure the event runs smoothly while brining in ‘high qualify handcrafted items for display and sale ’ you have a waiver form members must complete prior to show sales this form stipulates members agree that all funds received from you are contractor fees and each member is responsible for reporting said income and paying applicable taxes this waiver also describes the various positions members are required to fill at each show methods for determining prices of merchandise and for tracking and maintaining inventory members are instructed to ‘not discuss guild business while working the show’ you control and manage inventory and proceeds of sales in the following manner each item for sale has a price tag with a personalized member number and corresponding inventory sheet when purchased the tag is removed and retained by you after the show the tags are separated by member and sales totaled you retain and your treasurer then writes each member a check for the remainder of their individual sales programs and community presentations - you have a monthly meeting nine times annually after the business portion of each meeting you permit individuals from the community to participate in presentations on topics of relevance to the community past programs have included discussions on home break-ins and mail theft how to make the community a safer environment future road developments identify theft and how to prepare for a dry summer you plan to initiate a crafter of the month program in which one member will be featured each month to briefly discuss their special crafting talents the member will offer a short presentation on how they do what they do community donations - you distribute funds and goods to local charitable organizations and to individuals in need such as local fire departments and boy scout troops scholarships - you award one h dollars scholarship annually to a graduating senior in the local area selections are based on community involvement school participation and academic performance letter cg catalog number 47628k community events - your members are often invited to participate in numerous craft fairs community functions and events around the city these are usually hosted by local schools churches and charities portions of profits are often donated to the host entity by participating members revenue for the last four completed fiscal years and the total percentage of all revenue over that period includes the following numbers approximated member dues and fees sales advertising gifts other dollar_figure dollar_figure dollar_figure dollar_figure over that same period approximately of your total expenses consisted of payments back to members for sales the remainder was attributable mostly to show expenses taxes and advertising law sec_501 of the code provides for the exemption from federal_income_tax of clubs organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_1_501_c_7_-1 of the regulations states that the exemption provided by sec_501 of the code for an organization described in sec_501 of the code applies only to clubs which are organized and operated exclusively for pleasure recreation and other nonprofitable purposes but does not apply to any club if any part of its net_earnings inure to the benefit of any private shareholder in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments however a club otherwise entitled to exemption will not be disqualified because it raises revenue from members through the use of club facilities or in connection with club activities sec_1_501_c_7_-1 of the regulations states that a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under sec_501 of the code solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business letter cg catalog number 47628k and is not being operated exclusively for pleasure recreation or social purposes however an incidental sale of property will not deprive a club of its exemption revrul_69_527 1969_2_cb_125 a social_club formed to assist its members in their business endeavors through study and discussion of problems and other activities at weekly luncheon meetings does not qualify for exemption under sec_501 of the code the organization was formed and has been operated to study and discuss business and financial problems to interchange among its membership business and financial information in order to create and encourage efficiency in business and finance to assist its members in the expansion and development of their individual trades businesses and professions by encouraging the direct interchange of patronage among members and to assist its members in extending and establishing new trade business and professional contacts revrul_69_635 1969_2_cb_126 an automobile club whose principal activity is rendering automobile services to its members but has no significant social activities does not qualify for exemption under sec_501 the principal activity of this organization is the rendering of automobile services to its members most of the services offered are of a type generally available to motorists on a commercial basis the rendition of such services is not in the nature of pleasure or recreation within the meaning of the statute public law 1976_2_cb_596 provides that a social_club may receive up to percent of its gross_receipts including investment_income from sources outside its membership without losing exemption within thi sec_35 percent amount not more than percent of the gross_receipts should be derived from the use of a social club's facilities or services by the general_public application of law you do not meet the requirements of sec_501 of the code because substantially_all of your activities are not for pleasure recreation or other nonprofitable purposes you are formed primarily to benefit individual members by facilitating the sale of their products through the conduct of two annual craft shows open and advertised to the general_public as seen in sec_1_501_c_7_-1 of the regulations when a club engages in business it is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes your sales activities are more than incidental and therefore preclude exemption under sec_501 of the code your income results from business done with the general_public and you are not supported solely by membership fees dues assessments or income derived from the social activities of your members by receiving over of your revenue from nonmembers in the four tax years preceding the submittal of your application_for tax letter cg catalog number 47628k exemption you fail the membership income tests set forth by public law you do not meet the facts and circumstances exception for this income test as this source_of_income is regular and substantial by collecting and afterward distributing sales proceeds to your members based on the sales of their show items your income is inuring directly to insiders per sec_1_501_c_7_-1 of the regulations exemption under c does not apply to any club if any part of its net_earnings inure to the benefit of any private shareholder similar to the organizations in revenue rulings and you are formed and operated not for social and recreational purposes but as a service to your members in helping them promote market and sell their products while you hold monthly meetings among your members which does constitute a level of comingling you describe your purpose as the promotion of your membership members are treated as contractors for the purposes of selling their items at your shows and receive direct benefits of being included in a directory detailing their products and including business contact information nearly all of your income is derived not from member dues but from sales to the general_public with a significant portion given back to members you list no scheduled social or recreational events outside of monthly meetings and there is no requirement for members to attend these meetings - paying dues is the only requirement of members to stay in good standing your two annual shows provide a convenience to your members to sell their products while retaining a significant portion of the proceeds you do not primarily serve a social or recreational but a business_purpose and do not meet the qualifications under c applicant’s position you state that your income does not inure to the benefit of its members you state that the shows give you the net_income necessary to meet your expenses and support your scholarship fund service response to applicant’s position when funds received by an organization are turned over to insiders in this case your members in a more then insubstantial or material manner this constitutes inurement members directly benefit from your earnings by retaining portions of sales minus your commission and from payment of advertising of their products through your two shows letter cg catalog number 47628k conclusion based on the facts provided above we hold that you do not meet the requirements for tax exemption under sec_501 of the code you are formed to promote your members and their products while operating primarily for business rather than social or recreational purposes you lack a significant level of comingling among members and your net_earnings inure to insiders further nearly all of your income is derived from non- members failing the membership income test for a c club you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if that information affects our determination lf your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal item must be declared true under penalties of perjury to the appeal the following signed declaration this may be done by adding the statement of facts under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process to be represented during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney ali forms and publications mentioned in this letter can be found at www irs gov forms and publications letter cg catalog number 47628k if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter to you that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may also fax your statement using the fax number shown in the heading of this letter letter to confirm that he or she received your fax if you fax your statement please call the person identified in the heading of this if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations enclosure publication letter cg catalog number 47628k
